Citation Nr: 1219434	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  08-22 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension; and if so, whether service connection is warranted.

2.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.

3.  Entitlement to a compensable evaluation for erectile dysfunction.

4.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.

5.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.

6.  Entitlement to a higher initial rating for peripheral neuropathy of the right lower extremity, rated at 10 percent prior to February 22, 2010. 

7.  Entitlement to a higher initial rating for peripheral neuropathy of the left lower extremity, rated at 10 percent prior to February 22, 2010. 

8.  Entitlement to a higher rating for peripheral neuropathy of the right lower extremity, rated at 20 percent from February 22, 2010. 

9.  Entitlement to a higher rating for peripheral neuropathy of the left lower extremity, rated at 20 percent from February 22, 2010.

10.  Entitlement to an effective date earlier than February 22, 2010 for the award of total disability rating based on individual unemployability (TDIU).

11.  Entitlement to special monthly compensation (SMC) at the housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 1975, including service in the Republic of Vietnam from May 1970 to May 1971.  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  

In a May 2006 rating action on appeal, the RO reopened a previously denied claim of service connection for hypertension and denied the issue on the merits.  The Board is required to consider the question of whether new and material evidence has been received to reopen this claim without regard to the RO's determination.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

The Veteran was scheduled to testify at a hearing before a Veterans Law Judge in March 2011; however, VA received a written request to cancel his hearing in March 2011.

In a September 2010 rating decision, the RO awarded entitlement to TDIU, effective from February 22, 2010.  The effective date of that award has not been appealed.  Ordinarily, an unappealed effective date for such an award would not be disturbed.  However, in Rice v. Shinseki, 22 Vet App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU is a derivative claim to a claim for increased rating, and not a freestanding claim.  Accordingly, the issue of an earlier effective date for the grant of TDIU is also on appeal before the Board as reflected on the title page.   

In December 2011, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA) with respect to the issue of service connection for hypertension.  In February 2012, after the requested opinion was received, the Board informed the Veteran that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him a copy of that opinion and indicated that he was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  In April 2012, VA received the Appellant's Brief in Response to the Medical Expert Opinion, but no additional evidence was submitted.

The Board also notes that the Court has recently noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement special monthly compensation (SMC) under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Accordingly, the issue of entitlement to SMC is also on appeal before the Board as reflected on the title page. 

Finally, SSA records reflect that the Veteran has vascular disease secondary to his service-connected diabetes mellitus.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues of entitlement to an effective date earlier than February 22, 2010 for the award of TDIU and entitlement to SMC are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for hypertension was denied by the RO in a September 1999 rating decision.  The Veteran was notified of the decision and of his appellate rights by way of notice sent September 27, 1999, but did not file an appeal and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.

2.  In an August 2003 rating decision, the RO declined to reopen the claim for service connection for hypertension.  The Veteran was notified of the decision and of his appellate rights by way of notice sent September 4, 2003, but did not file an appeal and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.

3.  The evidence received since the August 2003 rating decision relates to an unestablished fact necessary to substantiate the claim.

4.  The preponderance of the evidence shows that the Veteran's hypertension was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

5.  As a result of his Type II diabetes mellitus, the Veteran has to restrict his diet and take insulin and oral medications; he is not, however, additionally required to regulate his activities.

6.  Erectile dysfunction is manifested by impotency, but without visible deformity of the penis.

7.  Since the grant of service connection, peripheral neuropathy affecting the bilateral upper extremities manifested with no more than subjective complaints of pain, weakness, numbness that was reflective of no more than mild incomplete paralysis.

8.  Since April 9, 2008, peripheral neuropathy affecting the bilateral lower extremities manifested with subjective complaints of pain, weakness, tingling, and numbness and objective neurological findings of decreased sensation, antalgic gait, and diminished reflexes reflective of no more than moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  The RO's September 1999 and August 2003 decisions are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2011).

2.  The evidence received since the August 2003 RO decision is new and material; the claim of entitlement to service connection for hypertension is reopened.  38 U.S.C.A. §§ 5108, 5121, 5121A, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 

3.  Hypertension was not incurred in or aggravated by active service; and is not secondary to a service-connected disability; and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 1154(a) 5107, (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011). 

4.  The criteria for an initial disability rating for diabetes mellitus in excess of 20 percent are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 (effective prior to and after 1996).

5.  The criteria for a compensable evaluation for erectile dysfunction have not been met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.115B, DC 7522 (2011).

6.  The criteria for an initial evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity are not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, DC 8515 (2011). 

7.  The criteria for an initial evaluation in excess of 10 percent for peripheral neuropathy of the left upper extremity are not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, DC 8515 (2011).

8.  Since April 9, 2008, the criteria for an initial rating of 20 percent for peripheral neuropathy of the right lower extremity are met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, DC 8521 (2011).

9.  Since April 9, 2008, the criteria for an initial rating of 20 percent for peripheral neuropathy of the left lower extremity are met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, DC 8521 (2011).

10.  From February 22, 2010, the criteria for an evaluation in excess of 20 percent, for peripheral neuropathy of the right lower extremity are not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, DC 8521 (2011).

11.  From February 22, 2010, the criteria for an evaluation in excess of 20 percent, for peripheral neuropathy of the left lower extremity are not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, DC 8521 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specific to requests to reopen, a Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this decision, the Board reopens the Veteran's claim for service connection for hypertension.  As such, no discussion of VA's duty to notify and assist is necessary with respect to reopening the claim.  The notice requirements regarding the criteria for establishing the underlying claim for service connection for hypertension were accomplished in a letter sent in June 2005 prior to the initial adjudication of the Veteran's claim.  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).   

With respect to the notice requirements regarding entitlement to a higher initial rating for the service-connected diabetes mellitus and associated conditions, the United States Court of Appeals of the Federal Circuit (Federal Circuit) has held that once the underlying claim is granted further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his service treatment records and VA and private treatment records.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  The Veteran has also been afforded VA examinations and the Board sought out a medical opinion from a VA specialist with respect to his service connection claim.  

II. Reopened Claim

The Veteran seeks to reopen a previously denied claim of service connection for hypertension. 

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court recently held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

In a September 1999 rating decision, the RO denied a claim for service connection for hypertension, on the basis that the evidence did not show hypertension in service, or within the presumptive period, or that current hypertension was related to military service.  The Veteran was notified of that decision and of his appellate rights by way of letter sent to him on September 27, 1999.  He did not appeal that rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the September 1999 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2011).  

The Veteran submitted an application to reopen his claim in March 2003.  In an August 2003 rating decision, the RO declined to reopen the claim.  The Veteran was notified of that decision and of his appellate rights by way of letter sent to him on September 4, 2003.  He did not appeal that rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the August 2003 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2011).  

The RO received the instant petition to reopen the claim in June 2005.  Since the August 2003 rating decision, additional lay statements have been received from the Veteran.  Also, VA examination reports dated in June 2003 and July 2010, and a January 2012 VHA medical opinion, has been added to the record.  The Board observes that evidence received since the August 2003 rating decision is new, as it was not previously considered the RO.  It is also material.  Since the lack of evidence demonstrating a causal nexus was the basis for the denial of the claim in the prior rating decision, any new evidence must relate to this unestablished fact and/or at least trigger the duty to assist by providing a medical opinion.  See 38 C.F.R. § 3.303 (2011); see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Here, the new evidence relates to establishing a causal nexus; thus it is material.  As new and material evidence to reopen the claim for service connection for hypertension has been received, the claim is therefore reopened.  The Veteran's appeal to this extent is allowed.  

III. Service Connection

The Veteran seeks service connection for hypertension, to include as secondary to his service-connected diabetes mellitus.  As the RO reopened this claim and has already adjudicated the merits of the claim, and given that VA has satisfied its duty to notify and assist the Veteran, the Board will proceed to do so as well.  See Hickson v. Shinseki, 23Vet. App. 394 (2010).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  The minimum compensable disability rating (of 10 percent) for hypertension requires diastolic pressure of predominantly 100 or more or systolic pressure of predominantly 160 or more; or if a claimant has a history of diastolic pressure of predominantly 100 or more and requires continuous medication for control.  38 C.F.R. § 4.104, DC 7101 (2011).

Hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm.) or greater, and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  To support a diagnosis of hypertension, the blood pressure readings must be taken two or more times on at least three different days.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, DC 7101(Note 1) (2011).

In addition, service connection may be established on a presumptive basis for a disability resulting from exposure to an herbicide agent such as Agent Orange.  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  

The Secretary of Veterans Affairs has determined that there is a presumptive positive association between exposure to herbicides and the disorders listed in 38 C.F.R. § 3.309(e).  Here, exposure to an herbicide is conceded as the Veteran served in Vietnam during the applicable years.  However, hypertension is not listed in the conditions set forth at 38 C.F.R. § 3.309(e).  Thus, the criteria for presumptive service connection on the basis of a chronic disease pursuant to 38 C.F.R. § 3.309(e) are not applicable.  However, failure to establish presumptive service connection based on herbicide exposure does not preclude the Veteran from establishing direct service connection.  See Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).   

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.   The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Service treatment records show that the Veteran's blood pressure was 130/80 during his May 1969 induction examination and 140/80 at his May 1975 separation examination.  The records do not show specific findings, diagnoses, or treatment of hypertension.

Post-service records show treatment for hypertension.  A February 1976 VA treatment record shows the Veteran was found to have very slight elevations of the diastolic blood pressure on most of the blood pressure determinations during that examination.  A specific finding of hypertension is not noted.

The Veteran underwent a VA examination for his hypertension in June 2003; however, the examiner did not provide a nexus opinion for the hypertension.  During a VA examination for his service-connected diabetes mellitus in June 2003, a VA examiner indicated that the hypertension is unlikely to be related to the diabetes mellitus.  A rationale was not provided for this opinion.

In a June 2005 statement, the Veteran reported that he was treated for high blood pressure and/or hypertension within a year of discharge.  

The Veteran underwent a VA examination in July 2010, specifically to evaluate his service-connected disorder of diabetes mellitus, Type II.  In the examination report, the examiner determined that hypertension was initially diagnosed in 2001 and opined that the hypertension is less likely than not caused by or related to diabetes mellitus, Type II.  No rationale was provided and the examiner failed to consider whether the hypertension was aggravated by the service-connected diabetes.

In December 2011 the Board requested an opinion from a VHA medical specialist as to whether it is at least as likely as not that the Veteran's hypertension had onset during service, was otherwise related to service, had initially manifested within one year of discharge from service; or whether it was caused and/or aggravated by his service-connected diabetes mellitus.  In January 2012 written opinion, a specialist indicated that she had reviewed the entire claims file and also provided a summary of the pertinent findings.  Based on her review of the claims file and pertinent evidence, she opined that it is not likely that the onset of the hypertension was during service or within one year of service discharge.  Rather, it appeared that the hypertension appeared later.  The specialist also noted that the February 1976 findings of very slight elevations of the diastolic blood pressure were all recorded at one office visit and thus did not meet VA's definition of hypertension (i.e. that the readings establishing hypertension must be taken on at least three different days).  

The specialist further opined that the Veteran's diabetes mellitus had not caused and or aggravated his hypertension.  The rationale was that the medical standard of care is not to attribute hypertension to diabetes mellitus.  She explained that although diabetes mellitus and hypertension often co-exist in the same individual, it is difficult to say that hypertension is caused by diabetes mellitus in the Veteran (and in anyone).  Further, while diabetes causes vascular disease- which can lead to hypertension that is more difficult to treat- the incidence of hypertension increased with age and typically becomes more resistant with age.  The hypertensive medications required by an individual also increases with age.  Thus, it was not likely that the Veteran's hypertension was permanently worsened by his diabetes mellitus.

Having carefully reviewed the claim, the Board finds that service connection for hypertension is not warranted.  At the outset, the Board finds that hypertension may not be presumed to have been incurred in service as it did not manifest to a degree of 10 percent or more within one year from the date of separation from service.  See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In this respect, the Board finds that the February 1976 blood pressure readings do not establish a diagnosis hypertension as those readings were not taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, DC 7101(Note 1) (2011).

Further, the preponderance of the evidence establishes that the current hypertension is not related to service or to the Veteran' service-connected diabetes mellitus disability.  The Board finds that the specialist's opinion is highly probative as it was based upon a review of the claims file, included a brief synopsis of the pertinent medical findings, and was supported with a clinical rationale.  A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  There are no other medical opinions to the contrary.  The Board notes further that the specialist's findings and opinion are supported by the June 2003 and July 2010 opinions in this case, although those opinions are considered less probative because they were not supported with any clinical rationale whatsoever.  Id.

The only evidence of a nexus between the current hypertension disorder and military service and the service-connected diabetes mellitus submitted by the Veteran is his own lay contention.  The Board has considered the Veteran's assertion that the service treatment records reflect the initial onset of his hypertension as well as his assertion that his hypertension is causally related to service and/or to his service-connected diabetes mellitus.  The Board, however, finds that a diagnosis and/or an opinion regarding the etiology of hypertension are complex medical questions for which lay testimony is competent evidence.  Accordingly, the Veteran's conclusory lay statements are not competent or probative evidence supporting his claim.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Moreover, even if his statements were competent, they are outweighed by the more probative January 2012 VHA specialist's medical findings and opinion that was based on medical expertise and experience, review of the pertinent medical evidence, and supported with a detailed clinical rationale.  In sum, the preponderance of the evidence is against the claim and thus, the applicability of the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim is denied. 

IV. Higher Ratings

The Veteran seeks a higher initial rating for service-connected diabetes mellitus.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  Where the appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diabetes mellitus 

Service connection for diabetes mellitus was granted in a September 2001 rating decision.  An initial 20 percent rating was assigned, effective from July 9, 2001.  In a March 2002 rating decision that was issued while an appeal for a higher initial rating was pending, the RO awarded an earlier effective date of November 8, 1991 for the grant of service connection for diabetes.  As such, this appeal arises from an initial rating that was effective as of November 8, 1991.  

The applicable rating criteria for diabetes, found at 38 C.F.R. § 4.119, were amended, effective June 6, 1996.  Where a law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version most favorable to the veteran applies unless Congress provided otherwise or permitted the Secretary of VA to do otherwise and the Secretary did so.  See VAOGCPREC 7-2003.  The Veteran was provided with the old regulatory criteria in the August 2002 Statement of the Case (SOC) and was provided with the revised criteria in a June 2008 Supplemental Statement of the Case (SSOC).  As he was given notice of both regulations and provided with the opportunity to respond, there is no prejudice to the Veteran in the Board adjudicating the claim.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore evaluate the Veteran's service-connected diabetes under both the former and the current schedular criteria, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2011); VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 111, 117 (1997).  

Prior to June 6, 1996, DC 7913 provided that:

A rating of 20 percent was to be assigned for moderate diabetes; with moderate insulin or oral hypoglycemic agent dosage, and restricted (maintenance) diet; without impairment of health or vigor or limitation of activity.  A 40 percent rating was to be assigned for moderately severe diabetes; requiring insulin dosage, restricted diet and careful regulation of activities, i.e., avoidance of strenuous occupational and recreational activities.  A 60 percent rating was to be assigned for severe diabetes with episodes of ketoacidosis or hypoglycemic reactions, but with considerable loss of weight and strength and with mild complications, such as pruritis ani, mild vascular deficiencies, or beginning diabetic ocular disturbance.  A maximum rating of 100 percent was to be assigned for pronounced uncontrolled diabetes mellitus with repeated episodes of ketoacidosis or hypoglycemic reactions, restricted diet and regulation of activities, with progressive loss of weight and strength or severe complications.

Note: Definitely established complications such as amputations, impairment of central visual acuity, peripheral neuropathy with definite sensory or motor impairment, or definitely established arteriosclerotic focalizations will be separately rated under applicable diagnostic codes.  When the diagnosis of diabetes mellitus is definitely established it is neither necessary nor advisable to request glucose tolerance tests for rating purposes.  See 38 C.F.R. § 4.119, DC 7913 (1991).  

Under the revised criteria, a rating of 20 percent is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A higher 40 percent rating requires insulin, a restricted diet, and regulation of activities.  An even higher rating of 60 percent if there is a requirement of insulin, restricted diet, and regulation of activities and episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or visits to a diabetic care provider twice a month plus complications that would not be compensable if separately evaluated.  The highest possible rating of 100 percent is assigned when there is a requirement of more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) and episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913 (2011).  

Note 1 to Code 7913 indicates that noncompensable complications are considered part of the diabetic process.

Here, the Board notes that with respect to the severity of the Veteran's diabetes, there is no significant difference between the 1991 and the current regulations for rating diabetes.  In this regard, both versions require a regulation of activities for the next highest rating, which is 40 percent.  In this case, it is not disputed that the Veteran's diabetes requires insulin and restricted diet, as well as oral hypoglycemics.  He therefore meets two of the three requirements for a higher rating.  The determinative question is whether his diabetes requires a regulation of activities. 

Private treatment records dated from February 1993 to June 1999 reflect that the Veteran's diabetes was treated with a restricted diet, insulin, and oral medications.  The records indicate that for the most part, the Veteran's diabetes was poorly controlled with a long history of significant fluctuations in blood sugar levels.  He experienced an episode of hyperglycemia in June 1994.  In July 1996, the Veteran had a severe hyperglycemia episode while at work and was advised to be taken to the emergency room.  The primary care follow-up notes reflect a diagnosis of hypoglycemia secondary to physical labor and it was also noted that his diabetes mellitus was out of control.  His physician advised him to follow his prescribed diet, and use glucose tablets, and adjust his insulin levels.  On additional follow-up, no additional hypoglycemic episodes were noted and he was advised to exercise and follow his diet.

VA outpatient treatment records dated from February 2002 to April 2003 reflect that he continued to use insulin and oral medications to treat his diabetes mellitus.  Of note, treatment records dated in February and March 2002 show that strict diet compliance and moderate exercise was encouraged, specifically at least 30 minutes of daily exercise, five days each week.

The Veteran underwent a VA examination in June 2003.  The examiner noted that the diabetes mellitus had not been well-controlled despite the use of insulin.  The Veteran denied any recent hypoglycemic episodes but reported ketoacidosis in the past.  He was on a diet, was using insulin, and saw his diabetic provider every three months.  The diagnosis was diabetes mellitus, type II, suboptimal control.

VA outpatient treatment records dated from January 2004 to May 2006 show treatment with insulin, oral medication, and diet.  The treatment notes indicate that the Veteran was repeatedly advised to strictly adhere to his diet and a regular exercise plan for control of his diabetes mellitus.   

The Veteran underwent a VA examination in February 2006.  The examiner noted that the diabetes mellitus was treated with use of insulin, oral medications, and a strict diabetic diet.  Regarding restriction of activities, the Veteran reported that he was unable to perform strenuous activities, in that he could not bend much, felt dizzy, and needed a cane for ambulation.  He reported visits to his diabetic provider were every three to four months.  He denied any bowel or bladder dysfunction.  He reported difficultly with achieving and maintaining an erection.  On physical examination, the genitalia appeared normal.  The diagnoses were diabetes mellitus, type II, requiring insulin; impotence secondary to diabetes mellitus; and hypertensive vascular disease.  

VA outpatient treatment records from August 2006 to the present show continued treatment for diabetes mellitus with use of insulin, oral medications, a restricted diet, and instructions to exercise.

At a VA examination in July 2010, the Veteran denied any periods of incapacitation in the last 12 months related to his diabetes mellitus.  He reported one episode of hypoglycemia in 2009 that was relieved with a glucose tablet.  He denied any ketoacidosis episodes.  The Veteran reported that he had had seizures in 2004, 2005 and 2009 that were related to his diabetes, decreased sugar levels, and hypoglycemia.  He stated that these episodes were precipitated by an increased stress level at work and working more than 6 hours.  Taking a glucose tablet helped him feel better.  The examiner noted that the Veteran used insulin, oral medications, and followed a restricted diet.  He saw his diabetic provider every three months.  The examiner indicated that there was no prescription that he restrict his activities in order to control his blood sugars.  His weight was noted to have been stable.  Following physical examination, the pertinent diagnosis was diabetes mellitus, insulin dependent, mild functional limitation.

The Board finds that the criteria for the higher 40 percent rating under DC 7913 have not been met at any time during the course of this appeal.  In reaching this conclusion, it is noted that the criteria for a higher rating under this diagnostic code are conjunctive not disjunctive, i.e., there must be insulin dependence (or oral hypoglycemia agents) and restricted diet and regulation of activities.  "Regulation of activities" is defined by DC 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  

Here, the medical evidence of record demonstrates that the Veteran's diabetes mellitus is currently treated by diet, insulin and oral hypoglycemic agents.  These manifestations meet the criteria for a 20 percent rating.  He is not shown to have been instructed by a physician to avoid strenuous occupational and recreational activities, as required for a higher 40 percent rating.  In fact, to the contrary, VA records show that his diabetic regimen includes exercise (so the encouragement of physical activity, not restriction of it) in addition to controlling his diet and using insulin and oral hypoglycemic medications.  In addition, none of the VA examiners have opined that regulation of activities is currently recommended or warranted due to the Veteran's diabetes mellitus.  While there is evidence that the Veteran had difficulty controlling his blood sugar levels due to working long shift hours and periods of increased stress at work, particularly in the early 1990's, the cumulative evidence does not reflect that regulation of activities was ordered by his diabetic providers at that time or at any time since then.  In light of the foregoing, the Board concludes that the evidence is against the assignment of an evaluation higher than 20 percent for the diabetes mellitus under DC 7913 for any period of time that is covered by this appeal.  38 C.F.R. §§ 4.7, 4.21.

Erectile dysfunction 

The Veteran's erectile dysfunction is considered part of the diabetic process under DC 7913, and rated as noncompensably disabling.  A compensable rating is desired. 

Erectile dysfunction is rated analogously under DC 7522 for "deformity of the penis with loss of erectile power." 38 C.F.R. § 4.115b, DC 7522.  A 20 percent evaluation is the only rating assignable under this diagnostic code.  In order to be assigned a 20 percent evaluation, two distinct elements are required: the Veteran must have a penile deformity and there must be evidence of loss of erectile power. Id.  In every instance where the schedule does not provide a compensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31. 

Here, the evidence does not indicate, nor does the Veteran contend, that he has any deformity of the penis.  While there is evidence of loss of erectile power, without evidence of deformity of the penis, there is no basis for the assignment of a compensable evaluation for erectile dysfunction.  The weight of the evidence is against the claim and a compensable schedular rating for erectile dysfunction is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2011).  

Peripheral Neuropathy 

In this case, peripheral neuropathy is considered part of the diabetic process under DC 7913.  Since the Veteran appealed the initial disability rating assigned for diabetes mellitus, the propriety of the initial ratings for peripheral neuropathy are also part and parcel of that claim. 

The service-connected peripheral neuropathy of the right and left upper extremities are each currently rated at 10 percent, under 38 C.F.R. § 4.124a, DC 8515.  Diagnostic Code 8515 relates to impairments of the median nerve and provides that a 10 percent disability evaluation is assigned for mild, incomplete paralysis of the median nerve of the minor or major hand.  A 20 percent evaluation is warranted for moderate, incomplete paralysis of the minor hand, and a 30 percent disability evaluation is contemplated for moderate, incomplete paralysis of the major hand.  A 40 percent evaluation is warranted for severe, incomplete paralysis of the minor hand, and a 50 percent evaluation is contemplated for severe, incomplete paralysis of the major hand.  A 60 percent evaluation is contemplated for complete paralysis of the minor hand, and a 70 percent evaluation is contemplated for complete paralysis of the major hand.  38 C.F.R. § 4.124a, DC 8515. 

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  38 C.F.R. § 4.69.  The Veteran in this case is right-handed.  (See, July 2010 VA Examination Report).  

The service-connected peripheral neuropathy of the right and left lower extremities are each currently rated under 38 C.F.R. § 4.124a, DC 8521.  Under this Code section, a 10 percent rating is assigned for mild, incomplete paralysis of the external popliteal nerve (common peroneal).  A 20 percent rating is assigned for moderate paralysis; 30 percent for severe paralysis; and a 40 percent maximum rating is assigned for complete paralysis.  38 C.F.R. § 4.124a.  

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  When the involvement is bilateral, the ratings should be combined with application of the bilateral factor.  Id.  

The Veteran had a VA examination in June 2003.  On neurologic examination revealed subjective numbness and burning in his feet and weakness in his right lower leg.  Skin was warm and healthy and peripheral pulses were normal.  The diagnosis was neurologic complications, not significant, secondary to diabetes mellitus.

VA treatment records dated from June 2003 to the present reflect very few neurological findings with respect to the lower extremities; however, intermittent monofilament testing revealed no loss of sensation in the Veteran's feet.

The Veteran underwent a VA examination in February 2006.  He reported intermittent tingling and numbness in his legs over the past 2-3 years.  On physical examination, he ambulated with a cane.  Neurological examination was essentially normal.  Monofilament sensation was intact and peripheral pulses were all palpable.

The Veteran was afforded a VA peripheral neuropathy examination in April 2008.  He reported pain and stiffness in his right hand with numbness and tingling to the third through fifth digits on a constant basis.  He reported some mild stiffness and pain in the left hand with some decreased sensation in the left thumb area.  The symptoms were noted to be continuous.  He was able to clean, groom and dress himself.  He reported that his right lower extremity peripheral neuropathy was greater than the left.  Neurological testing revealed deep tendon reflexes were 2+ and symmetrical.  Sensation was intact to sharp and dull touch in all areas including both the left and right hands and digits of each hand.  The examiner noted that findings from a March 2007 EMG showed peripheral neuropathy involving both upper extremities, but could only speculate as to whether the neuropathy was due to diabetes mellitus or a compression neuropathy.  There was decreased sensation to both lower extremities in regard to sharp and dull touch, and the 5-0 monofilament test was abnormal to both feet.  His gait was also abnormal and he used a cane.  He was unable to walk in tandem on his heels or toes.  Straight leg raise was negative for radicular pain.  

The Veteran was afforded a VA examination in July 2010.  With respect to his upper extremity peripheral neuropathy, the Veteran reported weakness, fatigue, pain, and functional loss such that he was unable to lift his 20 pound grandchild.  He stated that on his left hand, his third through fifth fingers lock up.  The frequency was daily and intermittent.  He reported mild interference with his daily activities due to these symptoms.  He denied symptoms of paresthesias and dysesthesia.  He was noted to be right-handed.  With respect to his lower extremities, he reported weakness, fatigue, pain, and functional loss such that he used a one-prong cane for walking 25 yards.  The symptoms affected each leg, from the hip to the toes.  Flare-ups were daily and intermittent.  On clinical evaluation, the Veteran demonstrated an antalgic gait.  Testing of the brachioradialis and bicep reflexes in the upper extremities yielded responses of 1/4.  Testing of the Achilles and patellar reflexes in the lower extremities yielded responses of 1/4.  Motor examination revealed no atrophy or loss of tone, and strength to gravity and resistance tests was 5/5.  Sensory examination, including pinprick and light touch was 2/2.  The Veteran was able to toe and heel walk, stand on his toes, and perform heel to toe walking with effort.  He was unable to walk on his toes due to instability.  The diagnosis was peripheral neuropathy of the upper and lower extremities with mild functional limitation.

A. Upper extremities

The Veteran's peripheral neuropathy affecting the left and right upper extremities is considered part of the diabetic process under DC 7913.  Each extremity is separately rated 10 percent disabling from February 15, 2007, pursuant to 38 C.F.R. § 4.124a, DC 8515.   

Based upon the evidence, the Board finds that the initial assignment of a 10 percent rating for each upper extremity was proper.  Throughout the entire appeal, the Veteran's subjective complaints have included pain, numbness, tingling and weakness in both of his upper extremities, his hands and fingers in particular.  His complaints are considered credible, competent, and probative of the nature and severity of his condition.  The objective findings since the grant of service connection show decreased upper extremity reflexes, but there has been intact sensation (except for some decreased sensation in the left thumb area as reported in 2008) and no atrophy.  Moreover, the July 2010 VA examiner has noted that the overall clinical presentation is indicative of no more than mild neuropathy and the Veteran also reported only mild interference with his daily activities due to his symptoms.  Mild incomplete paralysis is rated as 10 percent disabling, and therefore, 10 percent ratings for each lower extremity are appropriate.  Higher ratings are not warranted for either extremity as the objective clinical findings relative to his peripheral neuropathy do not reflect more serious neurologic impairment.

B. Lower extremities

The Veteran's peripheral neuropathy affecting the right and left lower extremities is considered part of the diabetic process under DC 7913.  Each extremity is separately rated 10 percent disabling from June 30, 2003, and 20 percent disabling from February 22, 2010, pursuant to 38 C.F.R. § 4.124a, DC 8521.  

Based on the evidence, the Board finds that the peripheral neuropathy affecting each lower extremity was consistent with moderate incomplete paralysis, as of April 9, 2008 - the date a VA examination revealed findings to support a higher rating.  Prior to the April 9, 2008 VA examination, the evidence showed only subjective complaints of peripheral neuropathy such as numbness and tingling in both legs, burning in the feet, and some weakness.  These subjective complaints, in the presence of otherwise normal findings on objective neurological testing, were consistent with no more than mild incomplete paralysis and were adequately reflected by the separate 10 percent ratings assigned for each lower extremity.  
 

At the April 9, 2008 VA examination, however, the Veteran's subjective complaints were accompanied by abnormal findings on objective neurological testing.  Specifically, objective testing revealed an abnormal gait, decreased sensation to both lower extremities with regard to sharp and dull touch, and an abnormal monofilament test for both feet.  The Veteran's subjective complaints, coupled with objective neurological findings on the clinical exam, are consistent with moderate impairment.  Moderate incomplete paralysis is rated as 20 percent disabling, and therefore, 20 percent ratings for each lower extremity are appropriate, but only as of the date that such impairment was shown, which is April 9, 2008.

The Board finds that an even higher rating of 30 percent is not warranted for either lower extremity, for any duration of the appeal period that is after April 9, 2008.  In this respect, the Board notes that the neurological findings on clinical testing are not shown to more closely approximate a severe incomplete paralysis or complete paralysis.  In this respect, there has been no evidence of atrophy or loss of tone in the muscles, loss of muscle strength, significantly decreased motor function or sensory loss, or complete paralysis.  Further, July 2010 VA examiner described the Veteran's peripheral neuropathy as causing no more than mild functional impairment.  

The Veteran's testimony regarding his symptoms of peripheral neuropathy in his bilateral upper and lower extremities is considered credible, competent and probative and the Board does not doubt that the Veteran experiences discomfort and difficulty with respect to these symptoms.  However, as discussed in detail above, the medical evidence shows that his symptoms do not meet the criteria for higher ratings than those currently assigned, for the periods of time covered by this appeal.  The Board finds the VA medical treatment records and examination reports highly probative as they were based on physical examinations and provided sufficient information to allow the Board to apply the schedular criteria.  Accordingly, the Veteran's assertions that he is entitled to higher schedular ratings are outweighed by the objective medical evidence.  As such, higher ratings are not warranted for any period of time that is covered by this appeal.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's service-connected disabilities.  The diabetes mellitus manifests with the need for insulin, oral medications and a restricted diet.  The diabetic complication of erectile dysfunction is manifested with loss of erectile power, but without any penile deformity.  The diabetic complication of peripheral neuropathy affecting the bilateral upper and lower extremities manifested with pain, weakness, numbness, but no more than mild incomplete paralysis overall in the upper extremities and moderate incomplete paralysis in the lower extremities.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate his disabilities and referral for consideration of extraschedular rating is not warranted.   


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for hypertension. 

Service connection for hypertension is denied.

An initial rating in excess of 20 percent for diabetes mellitus is denied.

A compensable evaluation for erectile dysfunction is denied. 

An initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity is denied.

An initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity is denied.

Subject to the law and regulations governing payment of monetary benefits, effective April 9, 2008, a 20 percent rating for peripheral neuropathy of the right lower extremity is granted.

Subject to the law and regulations governing payment of monetary benefits, effective April 9, 2008, a 20 percent rating for peripheral neuropathy of the left lower extremity is granted.

From February 22, 2010, a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity is denied.

From February 22, 2010, a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity is denied.


REMAND

A TDIU was awarded in a September 2010 rating decision, effective February 22, 2010.  As TDIU is a derivative claim to a claim for increased rating, a claim for a TDIU has also been pending since the Veteran submitted a claim for increased ratings for his service-connected diabetes and associated conditions.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  On the Veteran's VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, dated in February 2010, he indicated that he last worked full-time in November 2005, and that he became too disabled to work in December 2005.  SSA records reflect that the Veteran was afforded disability benefits for diabetes mellitus and vascular disease from diabetes mellitus with a disability onset date in January 2005.  Although the evidence of record may support assignment of an effective date earlier than February 22, 2010 based on the medical evidence, SSA records, and the Veteran's reported work-history; the date of which the Veteran actually stopped working has yet to be determined.  As such, the Board is remanding this issue for appropriate development and further consideration by the RO. 

Finally, the Board notes that the Court has recently noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement special monthly compensation (SMC) under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

Here, service connection is currently in effect for diabetes mellitus, rated at 40 percent; peripheral neuropathy of the right lower extremity associated with diabetes mellitus, rated 20 percent; peripheral neuropathy of the left lower extremity associated with diabetes mellitus, rated 20 percent; peripheral neuropathy of the right upper extremity associated with diabetes mellitus, rated 10 percent; peripheral neuropathy of the left upper extremity associated with diabetes mellitus, rated 10 percent; erectile dysfunction associated with diabetes mellitus, rated 0 percent, and a scar of the midline lower lip, rated 0 percent for a combined rating of 90 percent.  The Veteran is also in receipt of a total disability rating based on TDIU based on his service-connected PTSD and diabetes mellitus and associated peripheral neuropathy of the bilateral upper and lower extremities.

In light of Buie and Bradley, and VA's obligation to maximize the Veteran's benefits, the RO should determine whether he meets the criteria for a TDIU based on his diabetes mellitus with associated diabetic peripheral neuropathy alone.  In this regard, the Board observes that pursuant to 38 C.F.R. § 4.16(a), the Veteran meets the schedular criteria based on his diabetes mellitus alone because of the common etiology of his diabetes mellitus and the peripheral neuropathy affecting the left and right upper and lower extremities.    

Accordingly, the case is REMANDED for the following action:
 
1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his PTSD and diabetes mellitus and associated diabetic conditions.  After securing any necessary authorizations for release of this information, any records that are not currently included in the claims file should be obtained and added to the file, including VA treatment records dated from May 2009 to the present.    

2.  Notify the Veteran that he may submit lay statements from himself as well as from individuals who have first-hand knowledge of his PTSD and diabetes and associated diabetic conditions, to include the impact of these disabilities on his ability to work since January 2005.  He should be provided an appropriate amount of time to submit this lay evidence. 

3.  After associating any pertinent, outstanding records, send the claims file to an appropriate VA examiner for a retrospective medical opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected PTSD, diabetes mellitus and associated diabetic conditions, either alone or in the aggregate, rendered him unable to secure or follow a substantially gainful occupation for the period prior to February 22, 2010.  

The examiner must specifically opine as to whether the Veteran's diabetes mellitus and associated diabetic conditions alone rendered him unable to secure or follow a substantially gainful occupation.  

The Veteran need not be re-examined unless an examination is deemed necessary.  If an examination is deemed necessary, all indicated testing should be accomplished. 

All findings, along with a fully articulated medical rationale for all opinions expressed should be set forth in the examination reports.  

4.  Then readjudicate the Veteran's claims.  In readjudicating his claims, in light of the Court's decisions in Buie v. Shinseki, 24 Vet. App. 242, 251 (2011) and Bradley v. Peake, 22 Vet. App. 280, 293 (2008) that require VA to maximize a Veteran's benefits, the RO must adjudicate the issue of entitlement to SMC.  Finally, if any benefit sought remains denied the Veteran should be issued a supplemental statement of the case (SSOC) that addresses actions taken since the issuance of the last SSOC and given the opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


